UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2145


CONSOLIDATION COAL COMPANY,

                Petitioner,

          v.

DAVID   O.   BLANKENSHIP;  DIRECTOR,   OFFICE   OF   WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0723-BLA)


Submitted:   May 30, 2014                    Decided:   June 5, 2014


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, Amy Jo Holley, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioner.      Joseph E. Wolfe,
Ryan C. Gilligan, WOLFE, WILLIAMS, RUTHERFORD & REYNOLDS,
Norton, Virginia; Sean Gregory Bajkowski, Helen Hart Cox, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Consolidation Coal Company petitions for review of the

Benefits   Review       Board’s          decision    and     order    affirming       the

administrative law judge’s award of black lung benefits pursuant

to 30 U.S.C. §§ 901-945 (2012).                     Our review of the parties’

briefs   and    the    record       on    appeal    discloses      that    the    Board’s

decision   is    based       upon    substantial      evidence       and    is    without

reversible error.        Accordingly, we deny the petition for review

for the reasons stated by the Board.                  Consolidation Coal Co. v.

Blankenship,     No.     11-0723         BLA   (B.R.B.      July   26,     2012).      We

dispense   with       oral     argument        because      the    facts    and     legal

contentions     are    adequately         presented    in    the   materials        before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                               2